 

 

Case 6:18-mj-Ol732-TBS Document 22 Filed 11/28/18 Page 1 of 1 Page|D 63

UNlTED STATES DlsTRlcT CouRT
Nllr)ol_E DisTRlcT oF FLoR:oA
ORLANDo DlvlsloN

UNITED STATES OF AMERICA

VS. CASE NO: 6:18-mj-1732

CHRISTIAN ROMANDETTI, SR.

 

FIND|NGS AND ORDER ON RENlOVAL PROCEED|NGS
PURSUANT TO RULE 5(C), FED.R.CR|NI.P.

Christian Romandetti, Sr., having been arrested and presented before me f`or removal proceedings
pursuant to Rule 5(c), Federal Rules of Criminal Procedure, and having been informed of the rights specified
in Rule S(d) thereof and ot` the provisions of` Rule 20, the followingl has occurred of` record.

An Initia| Appearance on the Rule 5(0) lndictment from Eastern District ot`New York
was held on November 15, 2018.

After bearing the evidence, and based on the defendants waiver of identity hearing, l
find that CHRISTIAN ROMANDETTI, SR. is the person named in the warrant for
arrest, a copy of which has been produced.

lt is, therefore,

ORDERED that CHRISTIAN ROMANDETTI, SR. answer in the district court in which the
prosecution is pending

DONE and ORDERED in Chambcrs in Orlando, Florida on November;\§`, 2013 .

/i?‘K@

THoi\/tA`s“§. sM"rTH‘
UNITED sTArES MAGISTRATE JUDGE

Copies furnished to:
United States Attorney
Federal Public Defender
District Judge

 

